Citation Nr: 1114566	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for hypertension, currently evaluated as          10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to November 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In that rating decision the RO,         in part, continued a 10 percent disability rating for hypertension.

In June 2003, the Veteran testified before a Decision Review Officer at the RO. 

In a January 2005 statement the Veteran stated that he wished to withdraw a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), as he was now employed. Therefore, this issue is withdrawn and will not be discussed below. 38 C.F.R. § 20.204 (2010).

In December 2006 the Veteran testified before the undersigned sitting at the RO (Travel Board hearing).  

In an October 2007 decision, the Board, in part, denied a claim for an increased evaluation for hypertension. The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  

While the appeal to the Court was pending, in a March 2009 Order, the Court granted a joint motion by the Veteran and Secretary of VA (the parties). Thereby, the Court vacated the part of the October 2007 Board decision pertaining to the claim for an increased disability rating for hypertension, and remanded this matter to the Board for further action consistent with the joint motion. The Court left intact the part of the Board's October 2007 decision to remand the case to the RO with respect to claims for service connection for depression and for sleep apnea, both to include as secondary to the service-connected hypertension.  

Through a rating action of August 2009, the RO granted the previous pending claims for service connection for depression and sleep apnea, and therefore those claims are no longer before the Board. 


FINDINGS OF FACT

1. The Veteran's hypertension has not been manifested by a diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.

2. Since December 16, 2009, however, the Veteran has manifested minimal enlargement of the left ventricle on cardiac evaluation as a consequence of his service-connected hypertension. 


CONCLUSIONS OF LAW

1. The criteria are not met for a disability evaluation in excess of 10 percent for hypertension. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104,    Diagnostic Code 7101 (2010).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a separate 30 percent evaluation for hypertensive heart disease with minimal left ventrical enlargement, effective from December 16, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from September 2001 through  August 2009, the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,            the initial VCAA notice correspondence preceded issuance of the July 2002 RO rating decision on appeal, and thereby comported with the standard for timely notice. Meanwhile, the subsequently issued VCAA notices did not meet this standard. However, the Veteran has had an opportunity to respond to the VCAA notice correspondence in advance of the most recent May 2010 Supplemental SOC (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record.                  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining extensive records of VA outpatient treatment and hospitalization, and records from the Social Security Administration, as well as arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1               (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several personal statements. He testified during Travel Board and DRO hearings in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 




Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The purpose of the Court Order and the Joint Motion for Remand was for the Board to consider the holding in the Hart decision, permitting assignment of staged ratings in all increased rating cases (not only when proceeding from an initial disability rating appeal), as this was a case precedent not yet decided and implemented when the Board first adjudicated the Veteran's claim back in its October 2007 decision. The Board presently takes this case holding into account when rating the Veteran's hypertension.

The RO historically has evaluated the Veteran's hypertension as 10 percent disabling, under provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is assigned a                10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more. A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more. A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

The Veteran underwent a VA Compensation and Pension examination pertaining to his hypertension in June 2002. On a physical exam, there was an initial blood pressure reading of 179 (systolic) / 96 (diastolic). Evaluation of the heart revealed a normal rate and rhythm with no murmur, thrill or rub noted. Blood pressure taken again while standing was 151/94, and while sitting was 160/95. A chest x-ray revealed the heart to be of normal size. There was no congestive heart failure to infiltrates noted. The diagnosis, in pertinent part, was essential hypertension under poor control with medications and diet. 

A December 2002 VA treatment record in connection with a period of hospitalization, notes in passing that a chest x-ray had been completed in June 2002, which showed that the heart was at upper limits of normal size, with no congestive heart failure or infiltrate. 

Another such examination was completed December 2006. The Veteran reported that since his diagnosis of hypertension in 1986, he had been on medication with a slow increase in problems, now requiring at least five medications to control.       The initial blood pressure reading was 166/100. There was no medical history of hospitalization or surgery relating to hypertension, traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, hypertensive cardiovascular disease, or other hypertensive related disease. Hypertensive cardiovascular and hypertensive pulmonary exams were both normal. Blood pressure readings, taken three times, were of 166/100, 160/96, and 156/100. The diagnosis given was essential hypertension. It was indicated that hypertensive heart disease was not present. 

In addition to the foregoing, there are extensive records of VA outpatient treatment on file. On numerous occasions, even when the Veteran was not obtaining medical assistance directly for hypertension, a blood pressure reading was taken and recorded, sometimes more than once in a given month. This information is recounted below:

December 2009 - 161/104;161/103
September 2009 - 132/75
July 2009 - 121/72
August 2009 - 140/90
June 2009 - 130/80; 136/79
May 2009 - 133/71; 137/86
April 2009 - average monthly of 130/83
March 2009 - 130/89; 120/76
December 2008 - average monthly of 134/84
June 2005 - 132/70
October 2004 - 146/70
April 2004 - 134/66
October 2003 - 143/85
August 2003 - 158/99
June 2003 - 143/74
May 2003 - 138/86
March 2003 - 131/80
October 2002 - 107/68
September 2002 - 124/77
August 2002 - 117/67; 157/83
June 2002 - 155/92
May 2002 - 151/91
April 2002 - 152/78; 168/98; reported readings from the Veteran's own machine as high as 161/101
March 2002 - 144/87
February 2002 - 149/103; 125/71
January 2002 - 135/79; 187/143
April 2001 - 162/102

Once again, the Veteran underwent a VA Compensation and Pension examination in December 2009. It was reported regarding medical history that the Veteran had not had a stroke, and did not have heart disease, or exertional chest pain or dyspnea. It was observed by the examiner that the Veteran reported his blood pressure often was not controlled, however review of the VA outpatient progress notes appeared to indicate otherwise. On a physical exam, blood pressure readings were 162/104, 161/104, and 161/103. The report of a chest x-ray was performed to evaluate             the Veteran for left ventricular hypertrophy. This revealed minimal enlargement of the left ventricle, not significantly changed since the prior exam. There was mild pleural thickening seen at the right centric position angle. Tortuosity of the thoracic aorta was seen. 

The diagnosis was hypertension requiring numerous medications for control. According to the VA examiner, a review of the Veteran's medical records did not indicate any treatment for sustained elevations of his blood pressure, and in fact, documented his blood pressure generally much better controlled that had been shown on the exam. The examiner did further indicate however, that there was minimal left ventricular enlargement, which as likely as not was secondary to          the Veteran's long-standing hypertension, but as yet had not caused any significant symptoms. 

Based upon the foregoing medical information, the Board concludes that a            10 percent rating remains the best approximation of the severity of the Veteran's service-connected hypertension. The provisions of 38 C.F.R. § 4.104,       Diagnostic Code 7101 set forth a definitive standard based on numerical criteria for what is necessary to warrant the next higher 20 percent disability rating -- either diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more. Essentially, upon review of all relevant blood pressure readings taken on VA examination, and obtained through VA outpatient history,   the Veteran did not ever have hypertension of this severity, much less demonstrate a consistent pattern regarding the same. His hypertension, while not fully controlled on medication, did not worsen to that extent. There is no basis under the applicable rating criteria therefore upon which to premise any higher rating than 10 percent under the directly applicable rating criteria for hypertension. The Board is fully aware of the need to consider the propriety of staged ratings under Hart, however there is simply no material deviation from the initial severity of service-connected hypertension to warrant assignment of a graduated increase in rating over a period of time. It warrants mention as well that up until December 2009, there is no indication of any disability that developed secondarily to hypertension which would provide the basis for a separate award of compensation, apart from hypertension itself. 

As of December 16, 2009, the date of the most recent VA examination, however, there is the newly demonstrated evidentiary basis upon which to award further compensation from this day onwards. On that exam, the Veteran was found to have had left ventricular enlargement. The VA examiner further indicated that this condition was secondary to long-standing hypertension, thereby implying that         the Veteran now had a concrete manifestation of hypertensive heart disease. Pursuant to Diagnostic Code 7007, for hypertensive heart disease, where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, the assignment of a 30 percent rating is warranted. Moreover, under applicable Court precedent, all that is required under this rating scheme is some enlargement of the heart, "however slight the enlargement may be." See Drosky v. Brown, 10 Vet. App. 251, 256 (1997). Consequently, the objective requirements for a 30 percent rating based on hypertensive heart disease are met. This is inapposite of the fact that the x-ray findings in this case were deemed "minimal." Further, as provided under Diagnostic Code 7101, hypertensive heart disease is to be evaluated separately from hypertension. As such, under the law,          a separate 30 percent disability rating for hypertensive heart disease is in order, effective December 16, 2009.
In summary then, the Board continues the assignment of a 10 percent evaluation for hypertension under the VA rating schedule, but awards a separate 30 percent rating for hypertensive heart disease, effective from December 16, 2009.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. The Veteran is not currently employed, but this has been attributed in part to recovery from substance abuse and other medical conditions not involving hypertension, or hypertensive heart disease. The Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an increased rating for hypertension, but granting a separate 30 percent rating for hypertensive heart disease from December 16, 2009. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases            in severity of service-connected disability during the pendency of the claim            under review. To the extent any greater level of compensation is sought,                           the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     




ORDER

A higher rating than 10 percent for hypertension is denied.

A separate 30 percent rating for hypertensive heart disease is granted, subject to the law and regulations governing the payment of VA compensation benefits. 




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


